In an action to declare unconstitutional an amendment to a zoning ordinance of the Town of Bedford, and for other relief, plaintiffs appeal from a judgment of the Supreme Court, Westchester County, entered April 12, 1961, upon the decision and opinion of the Special Term after a nonjury trial, dismissing the complaint on the merits. Judgment affirmed, with costs, on the opinion of the Justice at Special Term (Thomas v. Town of Bedford, 29 Misc 2d 861). Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.